 

 

Case 1:19-cv-04725-GBD Document 25 Filed 10/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TTT TT ttt ee eee eee eee eee LL LL. x
DECKERS OUTDOOR CORPORATION, :

Plaintiff,

-against-
19 Civ. 4725 (GBD)

THE RFA GROUP NYC, LLC et al.,

Defendants.
TOTS ST mm em ee eee ee ee LLL xX

GEORGE B. DANIELS, United States District Judge:

The status conference scheduled for November 4, 2020 at 9:45 am is canceled,

Dated: New York, New York
October 29, 2020
SO ORDERED.

ef B. DANIELS
ited States District J udge

 

 

 
